Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2018

                                      No. 04-18-00831-CV

                                     Michael Thomas PAUL,
                                           Appellant

                                                 v.

   Miguel LOPEZ, Dave Padula, John Stricklin, Javier Zuniga, John Doe I, Det. Spiller, Ron
                               Eberhardt, News4 WOAI,
                                       Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-2085-CV-A
                          Honorable Jessica Crawford, Judge Presiding

                                         ORDER
         The docketing statement was due November 16, 2018, but has not been filed. See Tex.
R. Civ. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We ORDER appellant to file the docketing statement on or
before December 17, 2018. Appellant is advised that a failure to comply with this order may
result in a dismissal of this appeal without further notice. See TEX. R. APP. P. 42.3(c).

        Furthermore, a filing fee of $205 was due when this appeal was filed, but it was not paid.
See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN
CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Aug. 28, 2015). The clerk of the court notified appellant of this deficiency by letter
dated November 2, 2018, and requested payment of the fee by November 16, 2018. The fee
remains unpaid, and appellant has not filed a sworn statement of inability to afford payment of
court costs.

         We therefore ORDER appellant, on or before December 17, 2018, must either: (1) pay
the filing fee; or (2) provide written proof to this court that he is indigent or otherwise excused
by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P.
20.1 (providing that indigent party who complies with provisions of that rule may proceed
without advance payment of costs).

       If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed without further notice. See TEX. R. APP. P. 5 (providing that an appellate court may
enforce rule requiring payment of costs “by any order that is just”); R. 42.3 (permitting appellate
courts to dismiss an appeal when appellant fails to comply with a court order).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court